DETAILED ACTION
This action is in response to the submission filed on 7/27/2021.  Claims 1-13 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “when the element of the unique data overlaps the element of the feature data, the output terminal or the server deletes the overlapping element of the feature data”. This limitation is unclear. The claim first states that the unique data is overlapping the feature data, but then says that the feature data is the overlapping aspect. For the purposes of examination, the claim is interpreted to according to Figure 9 of the disclosure: that the constellations are bolded on a background of stars.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display on a display unit” in claim 11, “communication unit configured to”, “a processing unit configured to” in claim 12 and “a communication unit configured to”, “an operating unit operated by”, “display on the display unit” and a “processing unit being configured to” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: see Figure 1 and paragraph [0019] of the publication.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over “The Customer Centric Enterprise: Advances in Mass Customization and Personalization” (“Tseng”) in view of “How to Make a Star Map – for Free” (“Under Lucky Stars”).
Regarding claim 1, Tseng teaches:
A design generation method for a watch part (Tseng: 13. Web-Based Do-It Yourself Product Design, “in a Web-based DIYD process of watches”; page 259, “www.idtown.com for designing watches”), the method comprising:

by an output terminal, transmitting, to a server, watch model information selected by a user (note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; page 259, “www.idtown.com for designing watches”; Table 3, “selected the options you want”, “Do you enjoy designing the product?”); 

by the server, generating, based on the model information received by the server, model data being component information of the watch part (Tseng: page 298, “(4) Design procedure: The way to design a product may vary between simple consumer products and complex engineering products. In our study, the results showed that users preferred a top-down hierarchical approach for designing bicycles, watches and dresses. To a certain extent, our study confirmed the findings by Khalid for watch design”; page 290, “Idtown: There are also six items for subjects to design: type of watch, face, case, strap, hour hand, and minute and second hands. The hypothesized sequence of design: Type of watch > Face > Case or Strap > Hour or Minute Hand and Second Hands”; page 289, Table 1,                               
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
); 

by the server, transmitting to the output terminal, the model data (note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; Tseng: page 259, www.idtown.com for designing watches; page 289, Table 1,                   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
),

by the output terminal, displaying the model data (Tseng: note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; Tseng: page 259, www.idtown.com for designing watches; page 289, Table 1,                   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ), 

Tseng does not teach including unique and feature data for watch design. Dependent claims 8-9 specify that unique and feature data includes constellations and star maps. Under Lucky Stars does teach:
event data including at least a date/time entered by the user (Under Lucky Stars: page 5, “Date and Time”, “Julian Day”; page 1, “The constellations in their precise positions on
one significant date – right down to the exact hour!”);

generating, based on the event data received by the server, unique data and feature data that are a design element (Under Lucky Stars: page 5, “Display Options”, “3. It's All About the Looks”, “Constellations”, “Stars”, “Colour Scheme”, “In the settings of Your Sky below the date and time input, select any additional visual elements you'd like, and select a reasonably large image size”);

transmitting, to the output terminal, the unique data, and the feature data (note: the ‘output terminal’ is considered a display, which is inherent in an online website; Under Lucky Stars: page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 8, “Upload your design”); and 

by the output terminal, displaying the unique data, and the feature data on a display unit of the output terminal (note: the ‘output terminal’ is considered a display, which is inherent in an online website; Under Lucky Stars: page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 8, “Upload your design”; “Print Your Star Map”; page 7,                                                                                      


 
    PNG
    media_image2.png
    7
    400
    media_image2.png
    Greyscale
; 

page 11, 

    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 2, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 1, 

wherein the unique data and the feature data each include a plurality of elements (page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 8, “Upload your design”; “Print Your Star Map”; page 7,                                                                                      


 
    PNG
    media_image2.png
    7
    400
    media_image2.png
    Greyscale
; 

page 11, depicts constellations over a background star map:


    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
),  
when the element of the unique data overlaps the element of the feature data, the output terminal or the server deletes the overlapping element of the feature data (Note: This limitation is unclear. The claim first states that the unique data is overlapping the feature data, but then says that it is the feature data that is overlapping the unique data. For the purposes of examination, the claim is interpreted according to Figure 9 of the disclosure: that the constellations are bolded on a background of stars .Under Lucky Stars: page 11, depicts bolded constellations over a background star map:


    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 3, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 1, wherein the output terminal or the server emphasizes the element that constitutes the unique data over the element of the feature data (note: this limitation is interpreted to correspond to Figure 9 of the specification, which depicts bolded constellations over a star field; Under Lucky Stars: page 5, “Constellations”, “Outlines”, “Names”, “Boundaries”, “Stars”; page 11 plainly depicts bolded constellations over a star field:                                                                        
    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 4, Tseng and Under Lucky Stars teach:
The design generation method for a watch part according to claim 1, wherein the model data includes profile data for a plurality of components that constitute the watch (note: paragraph [0049] recites that “profile data of a plurality of components that constitute a watch, such as an hour hand, a minute hand, and a second hand. The profile data of the dial are data specifying the size and shape of the dial”; Tseng: page 290, “Idtown: There are also six items for subjects to design: type of watch, face, case, strap, hour hand, and minute and second hands. The hypothesized sequence of design: Type of watch > Face > Case or Strap > Hour or Minute Hand and Second Hands”; page 257, Table 2, “Shape : round, square, rectangle, hexagon, etc.”, “4 Size : length, width, diameter”).

Regarding claim 5, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 1, wherein the model data includes an arrangement restriction region where an arrangement of the unique data and the feature data is restricted (Under Lucky Stars: page 5, “Boundaries”; page 11 depicts a circular boundary where the unique data/constellation data and feature data/star map data are restricted from, 

    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 6, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 1, wherein the event data includes a date/time and location information that are specified by the user (Under Lucky Stars: page 5, “Date and Time”, “Julian Day”, “Observing Site”, “Latitude”, “Longitude”, “Set for nearby city”; page 1, “The constellations in their precise positions on one significant date – right down to the exact hour!”; ).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 7, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 6, wherein the generating of the unique data and the feature data includes generating, by the server, the unique data and the feature data based on the date/time and the location information (Under Lucky Stars: page 5, “Date and Time”, “Julian Day”, “Observing Site”, “Latitude”, “Longitude”, “Set for nearby city”; page 1, “A map of the starry night sky on one special date – what a perfect gift for
an anniversary or engagement! You´ve probably seen pictures of these Star Maps on Instagram and Pinterest or perhaps you came across one of our Facebook videos. The constellations in their precise positions on one significant date – right down to the exact hour!”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 8, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 1, wherein the unique data is any of a constellation (Under Lucky Stars: page 1, “A map of the starry night sky on one special date…The constellations in their precise positions on one significant date – right down to the exact hour!”; page 5, “Constellations”), a building, or a geographic feature.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 9, Tseng does not teach but Under Lucky Stars does teach:
The design generation method for a watch part according to claim 1, wherein the feature data is any of a star map (Under Lucky Stars: page 5, “Stars”; page 11 depicts constellations over a background star map:


    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
), a landscape, or a pattern.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 10, Tseng teaches:
The design generation method for a watch part according to claim 1, the method comprising: 

by the output terminal, transmitting, to the server, request data instructing an additional design element of the watch part; by the server, generating additional object data based on the request data; by the server, transmitting the additional object data to the output terminal; and by the output terminal, displaying the model data, and the additional object data on the display unit of the output terminal (note: this limitation is interpreted to merely mean that multiple designs can be generated, and each design edit or modification is a different design; Tseng: Table 2, “Design Parameter”; page 257, “in real life design, designers are driven by their associations and may jump back and forth between abstraction levels”, “After each design selection it should be possible to view the design, and change the design elements with a minimum of cursor control actuations”; 13. Web-Based Do-It Yourself Product Design, “in a Web-based DIYD process of watches”; page 259, www.idtown.com for designing watches; page 289, Table 1,                                                                 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
).

Tseng does not teach including unique and feature data for watch design. Depending claims 8-9 specify that unique and feature data includes constellations and star maps. Under Lucky Stars does teach:
by the output terminal, displaying the unique data, the feature data (note: the ‘output terminal’ is considered a display, which is inherent in an online website; Under Lucky Stars: page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 8, “Upload your design”; “Print Your Star Map”; page 7,                                                                                      


 
    PNG
    media_image2.png
    7
    400
    media_image2.png
    Greyscale
; 

page 11, 

    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
;

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 11, Tseng teaches:
A design generation system for a watch part (Tseng: 13. Web-Based Do-It Yourself Product Design, “in a Web-based DIYD process of watches”; page 259, “www.idtown.com for designing watches”), comprising 

an output terminal and a server communicating via a network (Note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server. A user using a website is communicating to the server via their personal output terminal; page 259, “www.idtown.com for designing watches”; Table 3, “selected the options you want”, “Do you enjoy designing the product?”), 

wherein the output terminal is configured to 

transmit, to the server, watch model information selected by a user (note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; page 259, “www.idtown.com for designing watches”; Table 3, “selected the options you want”, “Do you enjoy designing the product?”; page 298, “(4) Design procedure: The way to design a product may vary between simple consumer products and complex engineering products. In our study, the results showed that users preferred a top-down hierarchical approach for designing bicycles, watches and dresses. To a certain extent, our study confirmed the findings by Khalid for watch design”; page 290, “Idtown: There are also six items for subjects to design: type of watch, face, case, strap, hour hand, and minute and second hands. The hypothesized sequence of design: Type of watch > Face > Case or Strap > Hour or Minute Hand and Second Hands”; page 289, Table 1), and 

display, on a display unit, model data that are received from the server (Tseng: note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; Tseng: page 259, www.idtown.com for designing watches; page 289, Table 1,                   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ), and 

the server is configured to 

generate, based on the model information received by the server, model data being component information of the watch part (Tseng: note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; page 259, www.idtown.com for designing watches; page 298, “(4) Design procedure: The way to design a product may vary between simple consumer products and complex engineering products. In our study, the results showed that users preferred a top-down hierarchical approach for designing bicycles, watches and dresses. To a certain extent, our study confirmed the findings by Khalid for watch design”; page 290, “Idtown: There are also six items for subjects to design: type of watch, face, case, strap, hour hand, and minute and second hands. The hypothesized sequence of design: Type of watch > Face > Case or Strap > Hour or Minute Hand and Second Hands”; page 289, Table 1,                   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ), and

transmit the model data to the output terminal (note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; Tseng: page 259, www.idtown.com for designing watches; page 289, Table 1,                   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Tseng does not teach including unique and feature data for watch design. Applicant’s disclosure (including claims 8-9) specify that unique and feature data includes constellations and star maps. Under Lucky Stars does teach:
event data entered by the user (Under Lucky Stars: page 5, “Date and Time”, “Julian Day”; page 1, “The constellations in their precise positions on one significant date – right down to the exact hour!”);

generate the unique data and the feature data based on the event data received by the server (Under Lucky Stars: page 5, “Display Options”, “3. It's All About the Looks”, “Constellations”, “Stars”, “Colour Scheme”, “In the settings of Your Sky below the date and time input, select any additional visual elements you'd like, and select a reasonably large image size”; page 1, “The constellations in their precise positions on one significant date – right down to the exact hour!”);

transmit the unique data, and the feature data to the output terminal (note: the ‘output terminal’ is considered a display, which is inherent in an online website; Under Lucky Stars: page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 1, “The constellations in their precise positions on one significant date – right down to the exact hour!”; page 8, “Upload your design”).


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 12, Tseng teaches:
A server comprising: a communication unit configured to communicate with an output terminal via a network; and a processing unit (Tseng: 13. Web-Based Do-It Yourself Product Design, “in a Web-based DIYD process of watches”; page 259, “www.idtown.com for designing watches”) ) configured to 

generate model data being component information of a watch part, based on watch model information received from the output terminal, and 

transmit the model data to the output terminal.

Tseng does not teach including unique and feature data for watch design. Applicant’s disclosure (including claims 8-9) specify that unique and feature data includes constellations and star maps. Under Lucky Stars does teach:
generate unique data and feature data based on event data received from the output terminal (Under Lucky Stars: page 5, “Date and Time”, “Julian Day”; page 1, “The constellations in their precise positions on one significant date – right down to the exact hour!”; page 5, “Display Options”, “3. It's All About the Looks”, “Constellations”, “Stars”, “Colour Scheme”, “In the settings of Your Sky below the date and time input, select any additional visual elements you'd like, and select a reasonably large image size”;                                         
    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
);

transmit the unique data, and the feature data to the output terminal (note: the ‘output terminal’ is considered a display, which is inherent in an online website; Under Lucky Stars: page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 8, “Upload your design”; page 7,                                                                                      
 
    PNG
    media_image2.png
    7
    400
    media_image2.png
    Greyscale
).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).

Regarding claim 13, Tseng teaches:
An output terminal comprising: a communication unit configured to communicate with a server via a network; an operating unit operated by a user; a display unit; and a processing unit (note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; Tseng: 13. Web-Based Do-It Yourself Product Design, “in a Web-based DIYD process of watches”; page 259, “www.idtown.com for designing watches”; Table 3, “selected the options you want”, “Do you enjoy designing the product?”), the processing unit being configured to 

transmit, to the server, watch model information selected by a user using the operating unit (note: the ‘output terminal’ is interpreted as a display, websites connect to a server, and entering information into a website is transmitting from the ‘output terminal’ to the server; Tseng: page 259, www.idtown.com for designing watches), and 

display, on the display unit, model data that are received from the server (Tseng: page 298, “(4) Design procedure: The way to design a product may vary between simple consumer products and complex engineering products. In our study, the results showed that users preferred a top-down hierarchical approach for designing bicycles, watches and dresses. To a certain extent, our study confirmed the findings by Khalid for watch design”; page 290, “Idtown: There are also six items for subjects to design: type of watch, face, case, strap, hour hand, and minute and second hands. The hypothesized sequence of design: Type of watch > Face > Case or Strap > Hour or Minute Hand and Second Hands”; page 259, www.idtown.com for designing watches page; 289, Table 1,                                                                  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ).

Tseng does not teach including unique and feature data for watch design. Depending claims 8-9 specify that unique and feature data includes constellations and star maps. Under Lucky Stars does teach:
transmit event data entered by the user using the operating unit (Under Lucky Stars: page 1, “The constellations in their precise positions on one significant date – right down to the exact hour!”; page 5, “Date and Time”, “Julian Day”; page 5, “Display Options”, “3. It's All About the Looks”, “Constellations”, “Stars”, “Colour Scheme”, “In the settings of Your Sky below the date and time input, select any additional visual elements you'd like, and select a reasonably large image size”);

display, on the display unit, unique data, and feature data (Under Lucky Stars: page 1, “design it online and have it printed professionally by Under Lucky Stars here”; page 8, “Upload your design”; “Print Your Star Map”; page 7,                                                                                      


 
    PNG
    media_image2.png
    7
    400
    media_image2.png
    Greyscale
; 

page 11, depicts constellations over a background star map:


    PNG
    media_image3.png
    1946
    3024
    media_image3.png
    Greyscale
;

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Tseng (directed to personalized watch design with desired watch features – see Tseng Figure 2, “Need to acquire/augment one’s personality”, “Need to express personality through design”) with Under Lucky Stars (directed to generating personalized star maps) and arrived at watch design with personalized star maps as a particular design feature to express personality. One of ordinary skill in the art would have been motivated to make such a combination because a map of the starry night sky on one special data makes “a perfect gift for an anniversary or engagement!” (Under Lucky Stars: page 1).





Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“The Value of Toolkits for User Innovation and Design”: a coordinated set of design tools that allow individual users to self design their own individual product according to their individual preferences and give visual and informational feedback on (virtual) interim solutions
US 2020/0081403: Implementations of a personalized watch are provided. In some implementations, the personalized watch comprises a band having a plurality of removable ornamental links.
US 2003/0210614: relates to a timepiece device and more particularly to a timepiece device having a customizable face plate.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148